UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ironclad Managed Risk Fund (Ticker Symbol: IRONX) Annual Report September 30, 2011 Table of Contents Letter to Shareholders 1 Schedule of Investments 4 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 10 Report of Independent Public Accounting Firm 16 Fund Expenses 17 Supplemental Information 18 This report and the financial statements contained herein are provided for the general information of the shareholders of the Ironclad Managed Risk Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. To Our Fellow Shareholders: Overview In our inaugural year, the Fund navigated a binary market that went from unrelenting optimism to pervasive pessimism.In the first nine months of the Fund’s existence, the market shrugged off persistent unemployment, unrest in the Middle East, a devastating tragedy in Japan and a shift to a “negative” outlook on U.S. Treasuries from Standard & Poor’s.In August, risk assets were sent into a tailspin as the reality of a divided government unable to address fiscal challenges prompted Standard & Poor’s to downgrade U.S. Treasuries.Over the ensuing two months, fears of a double-dip recession were reignited as Europe struggled with a sovereign debt crisis. Performance The Fund ended its fiscal year on September 30, 2011 with a gain of 6.23%.Over the same period, the S&P 500 fell by -1.74%.While we are pleased with the performance of the Fund during this turbulent period, we must consider the amount of risk that accompanied those returns.The Fund had an annualized standard deviation of 11.45% during this volatile period, which compares favorably to the S&P 500’s annualized standard deviation of 20.30% for the same period.1 This reduction in risk is best illustrated by looking at the frequency of significant declines over the past year.The S&P 500 had thirty-six days in which it lost more than 1%, while the Fund had six days.Moreover, the S&P 500 had fourteen days in which it lost more than 2%, while the Fund had three days. The S&P 500 peaked on April 30, and by September 30, the index had declined by -16.26%, whereas the Fund declined by -3.66% over the same period.As volatility increased over the year, the Fund monetized this increase in volatility through the receipt of additional premium income.By receiving dynamic compensation for the overall level of risk in the portfolio, the Fund was able to retain a larger portion of its gains as the fiscal year ended. Outlook It is our opinion that the recent bout of extreme volatility signals a general increase in the baseline level of volatility for risk assets.The following quote encapsulates our outlook: “It has become more likely for stock prices to make large swings - on the order of 3 percent or 4 percent - than it has been in any other time in recent stock market history, according to an analysis by The New York Times of price changes in the Standard & Poor’s 500 stock market index since 1962.” -New York Times, September 9, 2011 While volatility is indifferent to direction, we will continue our efforts to manage risk in a prudent manner. Sincerely, Rudy Aguilera Portfolio Manager 1 1Standard Deviation is a common measure of the volatility of investment returns. Equity markets fluctuate based on price movements.Foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments and changes in the regulatory environment of foreign countries.Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. The value of the Fund’s positions in options will fluctuate in response to changes in the values of the assets they track and may be subject to greater fluctuations in value than investments in the underlying assets.The risk involved in selling a put option is that the market value of the underlying security could decrease and the option could be exercised, obligating the seller of the put option to buy the underlying security from the purchaser at an exercise price that is higher than its prevailing market price.The trading of options is a highly specialized activity that entails greater than ordinary investment risks. Fixed-income securities respond to economic developments, particularly interest rate changes and the creditworthiness of individual issuers.Changes in interest rates may cause the value of a security to fluctuate, with lower rated securities more volatile than higher rated securities.Changes to or the withdrawal of a rating may result in the security becoming less liquid or losing value. The Fund and the Advisor are new, and there can be no guarantee that the Advisor’s strategies will produce the desired result.The portfolio manager of the Fund, while having experience in the investment management industry, has not previously managed investments for a registered investment company. 2 Ironclad Managed Risk Fund FUND PERFORMANCE AND SUMMARY at September 30, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the CBOE S&P 500 PutWrite Index and the S&P 500 Index.Results include the reinvestment of all dividends and capital gains. The CBOE S&P 500 PutWrite Index is a benchmark index measuring the performance of fully collateralized sales of one-month put options on the S&P 500 Index against a portfolio of Treasury Bills.The S&P 500 Index is a broad based unmanaged index of 500 stocks and widely recognized as representative of the equity market in general.These indices are unmanaged, not available for investment and do not reflect expenses, fees or sales charge, which would lower performance. Total Returns as of September 30, 2011 Since 3 Months 6 Months Inception* Ironclad Managed Risk Fund -3.57% -2.77% 6.23% CBOE S&P 500 PutWrite Index -11.25% -10.06% -3.79% S&P 500 Index -13.87% -13.78% -1.74% * Inception date 10/14/10. The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance quoted.To obtain performance information current to the most recent month-end, please call (888) 979-IRON. Returns reflect the reinvestment of distributions made by the Fund and do not reflect the deduction of taxes a shareholder would pay on the Fund distributions or the redemption of Fund shares. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. Gross and net expense ratio for the Fund is 1.25%, which are the amounts stated in the current prospectus as of the date of this report.The Advisor is obligated to pay all Fund expenses (excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation). 3 Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS - As of September 30, 2011 Number of Contracts Value Options Contracts - 2.7% Put Options S&P 500 Index Exercise Price: $1,075, Expiration Date: October 22, 2011 $ S&P 500 Index Exercise Price: $1,175, Expiration Date: October 22, 2011 Total Put Options (Cost $1,200,295) Principal Amount Short-Term Investments - 90.2% $ U.S. Treasury Bill Zero coupon, 0.000% Effective Yield, 10/27/2011* UMB Money Market Fiduciary, 0.01% + Total Short-Term Investments (Cost $90,795,040) TotalInvestments - 92.9% (Cost $91,995,335) Other Assets in Excess of Liabilities - 7.1% Total Net Assets - 100.0% $ Number of Contracts Written Options Contracts - (3.7)% Put Options ) S&P 500 Index Exercise Price: $1,115, Expiration Date: October 7, 2011 ) ) S&P 500 Index Exercise Price: $1,125, Expiration Date: October 22, 2011 ) Total Put Options $ ) (Proceeds $2,144,541) * Security segregated as cover for open written option contracts. + The rate is the annualized seven-day yield at period end. 4 Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS - As of September 30, 2011 Holdings Allocation ^ U.S. Treasury Bill 64.6% Money Market 25.6% Other Assets in Excess of Liabilities 7.1% Options Contracts 2.7% ^ As a percentage of net assets See accompanying Notes to Financial Statements 5 Ironclad Managed Risk Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2011 ASSETS Investments in securities, at value (cost $91,995,335) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Segregated cash with broker Total assets LIABILITIES Investments in options written, at value (Proceeds $2,144,541) Payables: Due to advisor Fund shares redeemed Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net realized gain on investments and options Net unrealized depreciation on investments and options ) Net Assets $ Number of shares issued and outstanding (par value of $0.01 per share with unlimited number of shares authorized) Net Asset Value per share $ See accompanying Notes to Financial Statements. 6 Ironclad Managed Risk Fund STATEMENT OF OPERATIONS For the Period October 14, 2010* through September 30, 2011 Investment Income Income Interest $ Total income Expenses Advisory fee Interest expense Total expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Investments and Options Net realized gain (loss) from: Investments Purchased options ) Written options Total net realized gain on investments and options Net change in unrealized appreciation (depreciation) on: Options ) Total net change in unrealized loss on options ) Net realized and unrealized gain on investments and options Net Increase in Net Assets from Operations $ *Commencement of Operations See accompanying Notes to Financial Statements. 7 Ironclad Managed Risk Fund STATEMENT OF CHANGES IN NET ASSETS For the Period October 14, 2010* to September 30, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: Operations Net investment loss $ ) Net realized gain on investments and written options Net unrealized depreciation on investments and written options ) Net increase in net assets resulting from operations Distributions to Shareholders From net capital gains ) Capital Transactions Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) Net change in net assets from capital transactions Total increase in net assets Net Assets Beginning of period - End of period $ Accumulated net investment loss $ - Capital Share Transactions Shares Shares sold Shares reinvested Shares redeemed ) Net increase * Commencement of Operations 1 Net of redemption fee proceeds of $3,340 See accompanying Notes to Financial Statements. 8 Ironclad Managed Risk Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the Period. For the period October 14, 2010* to September 30, 2011 Net asset value, beginning of period $ Income from Investment Operations Net investment loss** ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net realized gain ) Total distributions ) Net asset value, end of period $ Total return 6.23 % 1 Ratios and Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets 3 1.26 % 2 Ratio of net investment loss to average net assets 4 )% 2 Portfolio turnover rate - % 1 * Commencement of Operations ** Based on average daily shares outstanding. 1 Not annualized. 2 Annualized. 3 Includes interest expense.If these expenses were excluded, the ratio of expenses to average net assets would have been 1.25%. 4 Includes interest expense.If these expenses were excluded, the ratio of net investment loss to average net assets would have been (1.19)%. See accompanying Notes to Financial Statements. 9 Ironclad Managed Risk Fund NOTES TO FINANCIAL STATEMENTS – September 30, 2011 Note 1 – Organization Ironclad Managed Risk Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to achieve current income and gains. The Fund commenced investment operations on October 14, 2010. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Options are valued at the mean between the last available bid and asked prices used.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. (c) Options The Fund utilizes options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current market value of the option written.Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains.The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If a call option is exercised, the premium received is added to the proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. If a put option is exercised, the premium received is subtracted from the proceeds of the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. 10 Ironclad Managed Risk Fund NOTES TO FINANCIAL STATEMENTS– September 30, 2011 Continued (d) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially investment company income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes. Accounting for Uncertainty in Income Taxes (the "Income Tax Statement") requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination. A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. The Income Tax Statement requires management of the Fund to analyze all open tax years, as defined by IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities. As of and during the period ended September 30, 2011, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examinations in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (e) Distributions to Shareholders The character of distributions made during the year from net investment loss or net realized gain may differ from the character for federal income tax purposes due to differences in the recognition of income expense and gain items for financial statement and tax purposes.Where appropriate, reclassifications between capital accounts are made for such differences that are permanent in nature. Note 3 - Investment Advisory The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Ironclad Investments LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 1.25% of the Fund’s average daily net assets.The Advisor is obligated to pay all Fund expenses (excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation). Grand Distribution Services, LLC (“GDS”) serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”), an affiliate of GDS, serves as the Fund’s fund accountant and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator. UMBFS also serves as the Fund’s transfer agent and UMB Bank, n.a. (“UMBNA”), an affiliate of UMBFS, serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC. The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust. 11 Ironclad Managed Risk Fund NOTES TO FINANCIAL STATEMENTS– September 30, 2011 Continued Note 4 – Federal Income Taxes At September 30, 2011, gross unrealized appreciation and depreciation of investments and options written based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $
